Title: To George Washington from the Massachusetts Council, 5 June 1780
From: Massachusetts Council
To: Washington, George



State of Massachusetts BayCouncil Chamber Boston June 5th 1780
Sir,

The Distresses of the Inhabitants of the Co’os Country arising from their being nearly situated to Canada a large Territory governed by the Enemies of the United States & Inhabited by Savages the Natives of America have induced Genl Bailey & Col. Chase principal Gentlemen there, well known to be firmly Attached to Interest of the United States to give this Board, a particular Account of their Circumstances which Colo. Hazen will as particularly State to your Excellency. The fertility of the Co’os, The Quantity of Wheat, Rye & Indian Corn now on hand & the prospect from the growing Crop make them an object worthy the Attention of these States, & the friendly Disposition of the Canadians makes their Defence more easy & practicable. Should Indians, Tories & Britains combine to invade that Country, at present defenceless & destroy the Settlements, Magazines & their flourishing Fields we may place it to the essential Loss of the United States.
We Thought it our Duty to suggest to Your Excellency, That should their Defence be esteemed necessary & practicable, either by Stationing Troops there, or by sending a Force into Canada to improve the Good Disposition of the Canadians, to Throw off the Brittish Yoke or in any

other way you may point out. We are clearly of Opinion This State will with Alacrity Aid a Detachment of the Continental Army joined with the Militia of Connecticut & New Hampshire in the Defence of so fine a Country. In the Name & behalf of the Council I am, Your Excellency’s Most Obedt & very humble Servt

Jer: Powell Presidt

